          Case 3:20-cr-02353-WQH Document 22 Filed 03/22/21 PageID.51 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                  Case No.: 20-CR-02353-WQH

13                  Plaintiff,
                                                 JUDGMENT and ORDER GRANTING
14                                               THE UNITED STATES’ MOTION TO
              v.                                 DISMISS THE INDICTMENT AS TO
15                                               DEFENDANT PERLA MENDEZ
      PERLA MENDEZ BETANCOURT                    BETANCOURT
16
      (2),
17            Defendant.
18
19
             This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Indictment in this case as to Defendant Perla
21
     Mendez BETANCOURT under Rule 48(a) of the Federal Rules of Criminal Procedure.
22
     For reasons stated in the motion, the court finds that the interests of justice and judicial
23
     economy are served by granting the requested dismissal.
24
     //
25
     //
26
     //
27
     //
28


30
     Case 3:20-cr-02353-WQH Document 22 Filed 03/22/21 PageID.52 Page 2 of 2




 1       WHEREFORE, IT IS HEREBY ORDERED that the Government’s application
 2 to dismiss without prejudice the Indictment as to BETANCOURT is GRANTED.
    Dated: March 22, 2021
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2

30
